[Cite as State v. Taylor, 2019-Ohio-4352.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 108029
                 v.                                :

DEANDRE TAYLOR,                                    :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: October 24, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-628429-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jeffrey Schnatter and Anthony T. Miranda,
                 Assistant Prosecuting Attorneys, for appellee.

                 Mary Catherine Corrigan, for appellant.


LARRY A. JONES, SR., J.:

                   Defendant-appellant Deandre Taylor (“Taylor”) appeals his sentence

and the conditions of his sentence. For the reasons that follow, we reverse and

remand for resentencing.
              In 2018, Taylor was charged with six counts of unlawful sexual

conduct with a minor, in violation of R.C. 2907.04(A). All counts included a

furthermore specification, alleging that Taylor was more than four years older than

the victim. In November 2018, Taylor pleaded guilty to an amended indictment. He

pleaded guilty to two counts of gross sexual imposition, in violation of R.C. 2907.05.

The trial court held a sentencing hearing at which it sentenced Taylor to 24 months

in prison and ordered him to have no contact with the victim after he was released

from prison and on postrelease control.

              During the sentencing hearing, the trial court stated the following as

to Taylor’s sentence: “So I am going to place you in prison for 24 months. I think

that’s the appropriate balance under this case, as I understand the facts to be. It

could have been 36 months. * * * So the sentence is 24 months. * * * So consecutive

sentences.”   The trial court also made the following findings in support of

consecutive sentences:

      [C]onsecutive sentences are necessary to protect the public from
      future crime or to punish the offender, and that the consecutive
      sentences are not disproportionate to the seriousness of the offender’s
      conduct and to the nature the offender poses to the public. The Court
      also finds that that ─ I think it is (D), at least two of the multiple
      offenses were committed as part of one or more courses of conduct,
      and the harm caused by the multiple offenses were so great or unusual
      that no single prison term for any of the consecutive sentences
      offenses committed as part of any course of conduct adequately
      reflects the seriousness of the offender’s conduct. And we have two
      counts here of the same nature ─ type of conduct. But given the
      circumstances that the victim was dealing with, and the knowledge of
      those circumstances, your conduct in this situation is such that it’s not
      appropriate to run them concurrent to each other, and a single
      sentence of 18 months, if I gave you the maximum, is inadequate to
       deal with the impact on the victim and the nature of her situation, and
       your knowledge of that situation is such that the sentences should run
       consecutive to each other.

                Taylor now appeals, raising four assignments of error for our review:

       I. The trial court’s sentence was contrary to law.

       II. The trial court erred by imposing a no contact order on the
       appellant as a condition of his mandatory postrelease control.

       III. The trial court erred by imposing consecutive sentences.

       IV. The trial court erred in imposing a blanket sentence of twenty-
       four (24) months.

                The state concedes the second and fourth assigned errors and, after a

thorough review of the record, we agree that the trial court erred in sentencing

Taylor. The fourth assignment of error is dispositive of this appeal; therefore, we

will consider it first.

                In the fourth assignment of error, Taylor contends that the trial court

erred because it imposed a blanket sentence of 24 months in prison.

                At the sentencing hearing, the trial court sentenced Taylor to 24

months in prison on two counts of gross sexual imposition and stated that Taylor

was receiving a consecutive sentence. But the trial court did not state that it was

imposing 12 months on each count and running those counts consecutive to each

other. Thus, the trial court imposed a “blanket” sentence.

                A “blanket sentence” is not a valid sentence. State v. Goode, 8th Dist.

Cuyahoga Nos. 106795 and 107436, 2018-Ohio-3594, ¶ 6. A trial court must impose

a separate sentence on each count individually. Id. “Instead of considering multiple
offenses as a whole and imposing one, overarching sentence to encompass the

entirety of the offenses * * * a judge sentencing a defendant pursuant to Ohio law

must consider each offense individually and impose a separate sentence for each

offense.” State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 9;

see also Cleveland v. Fano, 8th Dist. Cuyahoga No. 106135, 2018-Ohio-1407, ¶ 4;

State v. Blair, 8th Dist. Cuyahoga No. 102548, 2015-Ohio-5416, ¶ 11. The trial court

failed to do so in this case when it stated that it was “going to place [Taylor] in prison

for 24 months.”

               We realize that the trial court set forth a separate sentence of twelve

months for each count, to be served consecutively, in the sentencing journal entry.

But a journal entry that is compliant with Crim.R. 32(C) cannot cure a deficient

sentencing hearing. Again, the state concedes that the sentence was invalid and

agrees that the proper remedy is a resentencing hearing.

               Accordingly, Taylor’s sentence is vacated and the case is remanded

for resentencing. The fourth assignment of error is sustained.

               The disposition of the fourth assignment of error renders the

remaining assignments of error, which deal with different aspects of Taylor’s

sentence, moot. See App.R. 12(A)(1)(c).

               Judgment reversed; case remanded.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

MARY J. BOYLE, P.J., and
SEAN C. GALLAGHER, J., CONCUR